              Case 3:20-cv-06703-TSH Document 19 Filed 11/10/20 Page 1 of 2



 1   Ruby H. Kazi (CA 243872)
     Lily A. North (CA 260709)
 2   BENESCH FRIEDLANDER COPLAN
     & ARONOFF LLP
 3   One Montgomery, Suite 2700
     San Francisco, California 94104-4505
 4   Telephone: 628.600.2250
     Facsimile: 628.221.5828
 5   rkazi@beneschlaw.com
     lnorth@beneschlaw.com
 6
     Attorneys for Defendant DoorDash, Inc.
 7

 8
                                IN THE UNITED STATE DISTRICT COURT
 9
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
      LONA’S LIL EATS, LLC, on its own behalf          Case No. 20-cv-6703
11    and on behalf of all others similarly situated
                                                       NOTICE OF APPEARANCE OF COUNSEL
12                          Plaintiff,
13           v.
14    DOORDASH, INC.,
15                          Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                     NOTICE OF APPEARANCE OF COUNSEL
                                              Case No. 20-cv-6703
               Case 3:20-cv-06703-TSH Document 19 Filed 11/10/20 Page 2 of 2




 1          TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
 2          Please take notice that the undersigned hereby appears as counsel of record for Defendant
 3   DoorDash, Inc. in the above-captioned action. Ruby H. Kazi hereby certifies that she is admitted to
 4   practice in this Court and requests that a copy of all subsequent pleadings and papers be served upon her
 5   at the following address:
 6          Ruby H. Kazi
            Benesch, Friedlander, Coplan & Aronoff, LLP
 7          One Montgomery, Suite 2700
            San Francisco, CA 94104
 8
            Telephone: (628) 600-2250
 9          Email: rkazi@beneschlaw.com

10

11                                                            Attorneys for Defendant DoorDash, Inc.
      Dated: November 10, 2020                                Respectfully submitted,
12

13
                                                              s/ Ruby H. Kazi
14                                                            Ruby H. Kazi (CA 243872)
                                                               Lily A. North (CA 260709)
15                                                            Benesch, Friedlander, Coplan & Aronoff LLP
                                                              One Montgomery, Suite 2700
16                                                            San Francisco, California 94104-4505
                                                              Telephone: 628.600.2250
17
                                                              Facsimile: 628.221.5828
18                                                            Email: rkazi@beneschlaw.com
                                                                      lnorth@beneschlaw.com
19
                                                              Attorneys for Defendant DoorDash, Inc.
20

21                                            ECF ATTESTATION
22
     In accordance with Local Rule 5-1(i)(3), I, Ruby H. Kazi, attest that I have obtained concurrence in the
23
     filing of this document from the other signatory listed here.
24

25

26

27

28
                                                          2
                                      STIPULATION TO EXTEND TIME TO
                                  RESPOND TO COMPLAINT [PROPOSED] ORDER
                                              Case No. 20-cv-6703
